   Case 1:11-cv-00691-LAK-RWL Document 2655 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court requests that the Clerk of the Court close the

following motions:

        Docket number 189, which was rendered moot by the
         order entered at docket number 191.

        Docket number 192, which was resolved by the order
         entered at docket number 196.

        Docket number 194, which was resolved by the order
         entered at docket number 203.

        Docket number 216, which was directed to Judge
         Kaplan (not the undersigned). Judge Kaplan
         addressed that motion in an order at docket number
         2590 in 11-CV-691.

        Docket number 246, which was addressed in the order
         entered at docket number 297.

        Docket number 251, which was resolved by the order
         entered at docket number 254.

        Docket number 252, which was resolved by the order
         entered at docket number 257.




                                   1
   Case 1:11-cv-00691-LAK-RWL Document 2655 Filed 07/26/21 Page 2 of 2




        Docket number 283, which was resolved by the order
         entered at docket number 257.

        Docket number 302, which was resolved on the record
         at trial. (See dkt. no. 319 at 858:21-859:5.)

SO ORDERED.

Dated:     July 26, 2021
           New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   2
